WOLLE, Justice
(concurring in part and dissenting in part).
I agree with the majority opinion only to the extent that it holds that a grievance committee decision which an employer will not honor may ordinarily be enforced by an action in district court. I dissent because I believe the county did not carry its heavy burden to show the absence of a genuine issue of fact and therefore the county was not entitled to summary judgment.
We have previously held summary judgment may be inappropriate even though both parties have filed summary judgment motions and contended no issue of fact remained. See, e.g., Brubaker v. Barlow, 326 N.W.2d 314, 315 (Iowa 1982); Lyon v. Willie, 288 N.W.2d 884, 894 (Iowa 1980). Even on undisputed facts, the drastic remedy of summary judgment ought not to be invoked if reasonable minds may draw different inferences from them. Enochs v. City of Des Moines, 314 N.W.2d 378, 380 (Iowa 1982); Tasco, Inc. v. Winkel, 281 N.W.2d 280, 282 (Iowa 1979).
The core issue in this case is what the parties intended by their wording of one sentence in the collective bargaining agreement. That sentence, the last in a paragraph which described the third of four steps in the contract’s grievance procedure, reads:
A decision of a majority of the committee shall be final and binding on all parties except that decisions which involve the expenditures of funds or changes in classifications must be approved by the Board of Supervisors.
From that wording, and the sketchy facts and circumstances shown in this record, the county plausibly contends that the “except for” clause meant that grievance committee decisions requiring expenditures of funds would be subject to approval of the board of supervisors and unenforceable unless approved. The union, however, makes an equally plausible argument from the same circumstances but with emphasis placed on the last few words of the “except for” clause. It contends that the parties intended grievance committee decisions involving expenditures “must be approved by the Board of Supervisors.” Even though the two interpretations are diametrically opposed, each can reasonably be supported by placing emphasis on certain words in the sentence and certain circumstances disclosed by the summary judgment record. I believe that a reasonable fact finder might arrive at either interpretation after considering all of the evidence which the parties would present at trial. I therefore would reverse the trial court’s entry of summary judgment for the county and remand this case to allow both parties to develop their evidence fully at a trial on the merits.
I. The issue which this contractual language presents does not involve “construction”, the legal effect of a contract, but rather “interpretation”, the meaning of contractual words. Interpretation is an issue for the trier of fact when a choice must be made between reasonable inferences to be drawn from extrinsic evidence. Brubaker v. Barlow, 326 N.W.2d at 316; Connie’s Construction Co. v. Fireman’s Fund Insurance Co., 227 N.W.2d 207, 210 (Iowa 1975). Some extrinsic evidence was included in the portions of the record which we are to consider in determining whether summary judgment should be granted. The county attached to its motion the affidavit of its attorney purporting to establish that when the parties negotiated the collective bargaining agreement they used the “except that” clause to give the county what amounts to a broad veto power. The union argued, however, that the “except for” clause was inserted not for that purpose but rather for the purpose of implementing the final and binding nature of a grievance committee decision at step three. Like the summary judgment court we must view the entire record in the light most favorable to the resisting party. Tasco, Inc. v. Winkel, 281 N.W.2d at 282. If the union’s interpretation was reasonably compatible with the wording of the sentence and inferences to be drawn from the agreed facts, a genuine issue of fact for *242trial was generated. As we held in Brubaker v. Barlow:
Unless this evidence [of intent] was so clear that reasonable minds can reach only one conclusion, the question of intent is a fact question which cannot be disposed of on a motion for summary judgment.
326 N.W.2d at 316.
II. I believe that the union has proffered a reasonable explanation of how the “except for” clause supports its own interpretation. When this collective bargaining agreement was negotiated just prior to July of 1980, Iowa statutes provided that persons seeking payment from a county were required first to submit claims to the board of supervisors for allowance in accordance with certain formal procedures. Iowa Code §§ 331.19-21 (1979) (current versions at Iowa Code §§ 331.-303(l)(c), .504(7), .504(8) (1983)). The union contends the “except for” clause was inserted in the contract to eliminate the possibility that the county could effectively veto an otherwise final and binding decision by simply refusing to approve subsequent formal claims for payment. Read in the light of those statutory provisions, the final words “must be approved by the Board of Supervisors” can reasonably be interpreted not as an escape clause for the county but rather as the very opposite — the imposition on the county of a contractual obligation to approve expenditures which it must make to comply with a grievance committee decision. The union’s interpretation arises from a fair and sensible reading of the sentence in question. It squares with the Iowa statute which otherwise would require the board of supervisors to approve monetary claims against a county.
The union’s interpretation is also more consistent with the overall purpose and functioning of the four-step grievance procedure than is the county’s interpretation. The collective bargaining agreement, according to its preamble, had as one of its purposes the intent “to provide an orderly and prompt method for handling and processing grievances.” The union’s interpretation is entirely compatible with that purpose, for it serves to implement the third step by requiring the county to approve expenditures and pay what a grievance committee has decided it owes. The county’s interpretation, on the other hand, would vest the power of veto in one party and allow that party to render futile the efforts expended by both parties’ representatives during processing of the grievance at the third step. The written request for a third-step hearing) the appointment of four committee members, the hearing of the grievance, and the forging of a decision would accomplish nothing whenever the board of supervisors exercised its veto. Parties who intended to dispose of grievances in an “orderly and prompt” fashion would arguably not have intended such a waste of time and effort.
The county’s veto interpretation would be less disruptive of the entire grievance procedure if the contract language clearly provided grievants the option to obtain a fourth-step arbitration award on matters involving county expenditures: I conclude, however, that the collective bargaining agreement does not by its terms clearly allow the union either to seek arbitration after .the county board of supervisors has vetoed a third-step decision, or to bypass the third step altogether. Arbitration following a veto is contrary to the provision quoted in the majority opinion that requires a grievant to request arbitration within five working days after the receipt of the answer in step two. Step three would usually take more than five days; it did in this case. Moreover, the contract provides:
If a grievance is not presented within the time limits set herein, it shall be deemed “waived.”
The majority opinion finds that the griev-ants had an election after step two to seek review by arbitration (step four) rather than grievance committee (step three). In reaching that conclusion from the wording of step four, however, the majority reads out of the quoted paragraph the words, “if the grievance is not settled in accordance with the foregoing procedure_” I be*243lieve the latter clause means that step three is part of “the foregoing procedure” which a grievant must first exhaust. Moreover, step three begins with the statement:
If disposition of the grievance in Step Two (2) is not satisfactory to the griev-ant, he/she shall request in writing that a grievance committee hear the alleged grievance.
It is apparent that the collective bargaining agreement is internally inconsistent and ambiguous at best in describing the time limits which grievants must abide and the steps which grievants must pursue in exhausting available dispute-resolution procedures. Again, a proper interpretation of those pertinent clauses should await the presentation of evidence at a trial on the merits rather than being decided by summary judgment.
III. I also disagree with the suggestion in the majority opinion that the county’s interpretation of the “except for” clause is supported by Iowa Code subsections 20. 22(9)(c) and (d). The majority reads those provisions of the PER Act to provide the county with statutory protection from a large and unbudgeted arbitration award. It then infers that the county needed the “except for” veto clause in step three to protect it from a large and unbudgeted award of a grievance committee. I read those sections of the PER Act differently, believing that the statutes clearly distinguish between grievance arbitration on the one hand and the type of binding arbitration which follows an impasse in collective bargaining negotiations on the other. The cited sections of the PER Act provide guidelines to arbitrators who have been selected to resolve impasses in collective bargaining negotiations, pursuant to Iowa Code sections 20.19-.22 (1981). Grievance arbitration is decidedly different than the type of arbitration which our statutes allow following a breakdown in collective bargaining. Iowa Code section 20.18 (1981) provides for final and binding arbitration of grievances and does not explicitly or by implication require the grievance arbitrator to consider budgeting restraints on the public employer. Because the PER Act does not require a grievance arbitrator to protect the county’s budget, I do not believe we can fairly infer that the county simply wanted the “except for” clause to provide similar budget protection in earlier steps of the grievance procedure.
I believe that instead of affirming the trial court’s grant of summary judgment, we should reverse and remand this case for trial of the genuine issues of fact presented by the summary judgment record.
HARRIS, McCORMICK, and CARTER, JJ., join this dissent and concurrence in part.